 1   DOMINICA C. ANDERSON (SBN 2988)
     TYSON E. HAFEN (SBN 13139)
 2   DUANE MORRIS LLP
     100 North City Parkway, Suite 1560
 3   Las Vegas, NV 89106
     Tele: 702.868.2600; Fax: 702.385.6862
 4   E-Mail: dcanderson@duanemorris.com
              tehafen@duanemorris.com
 5
     Attorneys for Counterdefendants J.L. MARC
 6   LEFEBVRE and LEFEBVRE
     INTERNATIONAL CORPORATION
 7
 8
                                       UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     Tl PAYMENTS LLC, a Nevada limited                 Case No.: 2:19-cv-01816-APG-DJA
11   liability company,
                                                       STIPULATION AND ORDER FOR
12                              Plaintiff,             EXTENSION OF TIME FOR
                                                       COUNTERDEFENDANTS J. L. MARC
13             v.                                      LEFEBVRE AND LEFEBVRE
                                                       INTERNATIONAL CORPORATION TO
14   NEW U LIFE CORPORATION, a California              RESPOND TO FIRST AMENDED
     corporation,                                      COUNTERCLAIM
15
                                Defendant.             (FIRST REQUEST)
16
     NEW U LIFE CORPORATION, a California
17   corporation,
18                              Counterclaimant,
19             v.
20   Tl PAYMENTS LLC, a Nevada limited
     liability company, T1 PAYMENTS
21   LIMITED, a United Kingdom private limited
     company; TGLOBAL SERVICES LIMITED,
22   a United Kingdom private limited company;
     DONALD KASDON, an individual; DEBRA
23   KAREN KING aka DEBRA KAREN
     KASDON, an individual ; AMBER
24   FAIRCHILD, an individual; J.L. MARC
     LEFEBVRE, an individual; LEFEBVRE
25   INTERNATIONAL CORPORATION, a
     Delaware corporation; PAYVISION B.V., a
26   Netherlands limited company,
27                              Counterdefendants.
28
     DM1\12086326 G8061/00002                           1
                                       STIPULATION AND ORDER FOR EXTENSION
 1             Counterdefendants J.L. MARC LEFEBVRE and LEFEBVRE                       INTERNATIONAL

 2   CORPORATION (“Lefebvre Defendants”), by and through their counsel, DUANE MORRIS LLP,

 3   and Counterclaimant NEW U LIFE CORPORATION (“Counterclaimant”), by and through its

 4   counsel, BROWN BROWN & PREMSRIRUT, and ROME & ASSOCIATES, hereby stipulate,

 5   pursuant to LR IA 6-1 and 6-2, to extend the time for the Lefebvre Defendants to respond to

 6   Counterclaimant’s first amended counterclaim [ECF No. 85], which response is currently due May

 7   26, 2021, up to and including June 16, 2021.

 8             This extension will allow counsel for the Lefebvre Defendants, who were just retained in this

 9   matter, to analyze the claims made, discuss this matter with their clients, and obtain and review any

10   relevant documents. This stipulation is filed in good faith and not intended to cause delay.

11             DATED this 24th day of May, 2021.

12   BROWN BROWN & PREMSRIRUT                           DUANE MORRIS LLP
     ROME & ASSOCIATES
13
     By:        /s/ Briana Dahlberg                     By:    /s/ Tyson E. Hafen
14            Puoy K. Premsrirut (SBN 7141)                   Dominica C. Anderson (SBN 2988)
              Eugene Rome (Pro Hac Vice)                      Tyson E. Hafen (SBN 13139)
15            Brianna Dahlberg (Pro Hac Vice)
                                                        Attorneys for Counterdefendants J.L. MARC
16   Attorneys for Counterclaimant NEW U LIFE           LEFEBVRE and LEFEBVRE INTERNATIONAL
     CORPORATION                                        CORPORATION
17
18            IT IS SO ORDERED:
19
20            UNITED STATES MAGISTRATE JUDGE

21                              May 25, 2021
               DATED:
22
23
24
25
26
27
28
     DM1\12086326 G8061/00002                           2
                                       STIPULATION AND ORDER FOR EXTENSION
